Citation Nr: 1546355	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  08-31 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a headache disorder.   

2.  Entitlement to service connection for gingivitis.  

3.  Entitlement to service connection for fibromyalgia, also claimed as chronic pain syndrome, to include as due to service in the Persian Gulf between December 1990 and May 1991.  

4.  Entitlement to an initial rating higher than 30 percent for obsessive compulsive disorder (OCD).

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  




REPRESENTATION

Appellant (Veteran) represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1990 to July 1994.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from December 2007, February 2011, and March 2012 rating decisions of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  

The December 2007 rating decision granted service connection for obsessive compulsive disorder (OCD) at a 30 percent rating, effective December 11, 2006.  The Veteran appealed the assigned rating and effective date.  In December 2011, the Board found an effective date of July 9, 1994 warranted, but remanded for further medical inquiry the issue regarding the assigned rating.  In February 2014, the Board found an initial rating in excess of 30 percent unwarranted.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to an August 2014 Joint Motion by the parties to this matter, the Court remanded the issue to the Board for further consideration and discussion of the evidence of record.    

The February 2011 rating decision denied several claims to service connection, to include gingivitis and headaches.  The March 2012 rating decision denied several claims to service connection, to include fibromyalgia.  The Veteran perfected appeals of these and other issues to the Board in January and March 2015.  Prior to certification of these issues to the Board, the Veteran, later in March 2015, withdrew from appeal several of the issues.  Nevertheless, the claims regarding headaches, gingivitis, and fibromyalgia (or chronic pain syndrome) remain on appeal.  

With regard to the headaches, the RO denied the Veteran's original claim to service connection in December 2007, and denied a claim to reopen the claim in September 2009.  The Veteran did not appeal either decision.  However, new and material evidence was submitted into the record within one year of the September 2009 decision.  The claim was again readjudicated in the February 2011 rating decision on appeal.  As such, the September 2009 rating decision is not a final decision.  38 C.F.R. § 3.156(b) (2015).  The unappealed December 2007 decision is final, however.  As such, the claim regarding headaches must be addressed by the Board as a claim to reopen service connection.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).      

In May 2015, the Veteran asserted a claim to a TDIU.  Although the RO has not adjudicated the claim, given the arguments submitted, it must be considered as part of the claim to a higher initial rating for OCD.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   

In the decision below, the claim to reopen service connection for headaches will be granted.  The underlying claim, in addition to the other claims on appeal, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  

The record in this matter consists of paper and electronic claims files and has been reviewed.  New and relevant documentary evidence has been added to the record since the most recent Supplemental Statement of the Case (SSOC) and has been considered pursuant to the Veteran's May 2015 waiver of initial AOJ review of the evidence.  




FINDINGS OF FACT

1.  By rating decision in December 2007, with notice provided the same month, a claim to service connection for a headache disorder was denied.   The Veteran did not appeal. 

2.  Evidence received since December 2007 relates to unestablished facts necessary to substantiate the claim for service connection for a headache disorder, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 2007 rating decision denying the claim to service connection for a headache disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.160, 20.302, 20.1103 (2015). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a headache disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he developed a headache disorder as the result of service.  Moreover, evidence of record indicates that a headache disorder might be related to a service-connected psychiatric disorder.    

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In the December 2007 rating decision, the RO denied the Veteran's original service connection claim for a headache disorder.  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

The Veteran was advised of the decision in a December 2007 letter, and was advised therein of his appellate rights.  The Veteran did not respond with a NOD or a substantive appeal.  Further, no material evidence regarding this claim was submitted within the following year.  38 C.F.R. § 3.156(b).  The record indicates that the next communication regarding his claim of entitlement to service connection for headaches was received in June 2009, when VA received the claim to reopen service connection.  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

At the time of the December 2007 decision, the RO considered the Veteran's service treatment records (STRs) which indicate complaints of headaches, VA treatment records, a September 2007 VA compensation examination report which notes a diagnosis of migraines and which finds migraines unrelated to tinnitus, and the Veteran's lay assertions that he developed headaches during service as the result of noise associated with service in Southwest Asia, and as the result of tinnitus (nonservice-connected) he claims related to noise in service.  

Since the December 2007 rating decision, additional evidence has been submitted into the record to include VA treatment records dated until February 2015, additional lay assertions by the Veteran, and, according to the February 2015 SOC, a July 2010 VA examination report which addressed the Veteran's claim, addressed the issue of whether headaches relate to service in Southwest Asia, and indicated that headaches may relate to the service-connected psychiatric disorder.     

The evidence received since the prior final denial in December 2007 is new in that it was not previously of record.  Further, the Board finds certain of the new evidence to be material.  Specifically, the July 2010 VA report is material because it suggests that service connection for headaches may be warranted on a secondary basis.  38 C.F.R. § 3.310.          

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003).  Indeed, there is a low threshold for determining whether evidence is new and material - i.e., whether it raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).   

Assuming for the purpose of this analysis the probative value of the implication noted in the July 2010 report (as summarized by the RO in the February 2015 SOC), the new evidence tends to prove a previously unestablished fact (i.e., headaches due to a psychiatric disorder).  At a minimum, the duty to assist the Veteran with further inquiry into his claim has been triggered.  See Shade, supra.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim of entitlement to service connection for a headache disorder is reopened.  


ORDER

New and material evidence has been received, and the appeal to reopen the claim of entitlement to service connection for a headache disorder is granted.  


REMAND

A remand of the remaining issues on appeal is warranted for the following reasons:

First, the record indicates that certain VA evidence has not been included in the claims file.  For example, the February 2015 SOC refers to a November 2009 statement from the Veteran regarding headaches, and to a July 2010 VA examination report addressing headaches.  Neither of these documents is in the paper or the electronic claims file.  These documents, in addition to any other relevant information, should be included in the claims file.  Further, the most recent VA treatment records are dated in February 2015.  Any relevant VA treatment records dated after this should be included in the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Second, the Veteran's representative notified the Board in October 2015 that the Veteran has been in receipt of disability benefits from the Social Security Administration (SSA) effective February 2014.  Documentary evidence pertaining to these benefits should be included in the claims file.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

Third, the Veteran should be provided with a new examination into his claim for a higher initial rating for OCD.  The most recent examination was conducted in January 2012, and the record indicates that the disorder may have worsened since then (see e.g., VA treatment records dated in January 2015).  Green v. Derwinski, 1 Vet. App. 121 (1991).   

Fourth, the Veteran should be provided with VA examinations into his service connection claims for headaches, gingivitis, and fibromyalgia (chronic pain syndrome).  Evidence of record dated since the Court's August 2014 remand indicates that these disorders may relate to service in general, to service in Southwest Asia in particular, and to a service connected disorder(s).  38 C.F.R. §§ 3.303, 3.310, 3.317.  These various theories of service connection should be addressed by a medical professional in one examination, report, and opinion.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims folder any outstanding VA evidence.  The most recent VA treatment records are dated in February 2015.  Furthermore, as indicated earlier, evidence noted in the May 2015 SOC, such as a November 2009 lay statement and a July 2010 VA examination report addressing headaches, are not currently of record.  If attempts to find the additional information are unsuccessful, the claims file should be documented accordingly.  38 C.F.R. § 3.159. 

2.  Attempt to obtain and associate with the claims folder any outstanding evidence pertaining to SSA disability benefits.  If the records cannot be obtained, the claims file should be documented accordingly.  38 C.F.R. § 3.159.  

3.  After the above development is completed, schedule the Veteran for appropriate VA examinations to determine the nature and severity of his OCD, and the nature and etiology of his claimed gingivitis, headaches, and fibromyalgia, to include whether these are due to an undiagnosed illness.  Any indicated tests should be accomplished.  Each examiner should review the claims file prior to examination, to include any newly associated records obtained as a result of this remand, and to include a copy of this remand.  The respective examiners should then respond to the following inquiries.  

	(a) Initial rating for OCD:

The examiner addressing the claim for a higher initial rating for OCD should provide a report addressing the current nature and severity of the disorder.  The examiner is asked to obtain a history from the Veteran regarding his education, training, and work history.  The examiner must also provide opinions as to the functional impairments caused by the service-connected disability with regard to his ability to perform tasks, including sedentary and physical tasks.





	(b) Service Connection Claims:

(i) does the Veteran have current headache, gingivitis, or fibromyalgia (or chronic pain syndrome) disorders? 

(ii) if so, is it at least as likely as not (a probability of 50 percent or greater) that any diagnosed disorder is due to or caused by an in-service disease, event, or injury?

(iii) if the answer is negative for any disorder addressed in (ii), is it at least as likely as not that any such disorder is due to or caused by a service-connected disorder?

(iv) if the answers to (ii) and (iii) are negative for any particular disorder diagnosed, is it at least as likely as not that any such disorder is aggravated (i.e., permanently worsened beyond the natural progress) by a service-connected disorder(s)? 

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to a service-connected disability?

(v) if, under subsection (i), the examiner finds that the Veteran does not have a diagnosable disorder for a particular claim, is it at least as likely as not that the particular claimed symptoms/disorder represents an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service or a medically unexplained chronic multisymptom illness which is defined by a cluster of signs or symptoms?  38 C.F.R. § 3.317.  If so, the examiner should also describe the extent to which the illness has manifested.  If no chronic disorder is present, regardless of etiology, the examiner should so state.
  
Each examiner is asked to explain the reasons behind any opinions expressed and conclusions reached. 

The examiners addressing the claims to service connection are reminded that the lack of a diagnosed disorder in service cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and a current disorder.  

The examiners addressing the claims to service connection are reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
4.  Review the medical reports obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

5.  After all the above development has been completed, readjudicate the claims on appeal, to include the claim to a TDIU.  If an issue remains denied, the Veteran should be provided with a SSOC, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


